DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 is directed to an apparatus; and claim 15 is directed to a non-transitory computer-readable storage medium. Thus, independent claims 1, 8, and 15 are directed to a statutory category of invention.  
However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “generating valuation data… calculating a first constant… calculating a second constant… calculating a third constant… calculating a fourth constant… extracting seasonality data… receiving adjustments to the seasonality data… using the received adjustments… generating a valuation gain amount...” 
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. deriving constants and real estate valuation gain. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could obtain real estate data in print form, calculate constants, remove seasonality data (e.g. monthly change), adjust seasonality data (e.g. increase or decrease monthly change for hypothetical scenarios), and calculate changes in valuations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. real estate valuations for property sale. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to computing elements (claims 1, 8, 15: “data sources,” “client device,” “graphical user interface”; claim 8: “computing apparatus,” “processor,” “memory”; claim 15: “computer-readable storage medium,” “computer”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen in para. [0062], [0063], [0064]. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional, positively recited elements (“retrieving… data,” “generating a visualization,” “causing presentation”) represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “retrieving… data” is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea, while “generating a visualization” and “causing a presentation” are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
	The additional descriptive elements describing the name, nature, structure, and/or content of the data may be helpful but they does not serve to integrate the abstract idea into a practical application (the additional descriptive elements include: “[data] corresponding to a plurality of previously sold real-estate property listings,” “for each previously sold real-estate property listing of the plurality of previously sold real-estate property listings and for each portion of a plurality of portions of a specified time period,” “[data] relating to the previously sold real-estate property listing,” “[first constant] representing a difference in a list price and an estimated valuation for the previously sold real-estate property listing,” “[second constant] representing an average price drop per day for the previously sold real-estate property listing,” “[third constant] representing a difference between the list price and a close price for the previously sold real-estate property listing,” “[fourth constant] representing a days to pend amount for the previously sold real-estate property listing,” “the adjustments relating to future real-estate property listing trends,” “for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts,” “[visualization] representing a graphical trend based on the plurality of valuation gain amounts). 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis above. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 4-7, 9, 11-14, 16, and 18-20 provide further descriptive limitations of elements, such as describing the name, nature, structure, and/or content of the data:
Claims 2, 9, and 16: “[the seasonality data] represents seasonal trends from the valuation data”; 
Claims 4, 11, and 18: “[a first curve] representing seasonality data for the first constant; [a second curve] representing seasonality data for the second constant; [a third curve] representing seasonality data for the third constant; and [a fourth curve] representing seasonality data for the fourth constant”; 
Claims 5, 12, and 19: “[the future real estate property trends] are based on at least a first set of market data retrieved from a market database and a second set of proprietary data retrieved from a proprietary database”;
Claims 6, 13, and 20: “[the valuation gain amount] is a difference between an initial valuation amount and a future valuation amount”;
Claims 7 and 14: “[the second constant] is weighted by the fourth constant.”
While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claims 3, 10, and 17 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts.

The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "extracting seasonality data from the generated valuation.”  There is insufficient antecedent basis for “the generated valuation” in the claims. Appropriate correction is required. 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, applicant recites “extracting seasonality data from the generated valuation”; however, given that “generate valuation data” recites four constants, it’s unclear how to interpret “extracting seasonality data” – is this from one of the constants or all four? Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packes et al. (US 20150242747) in view of Moss (US 8650067), Zoopla (NPL attached), Karlsson (US 20130080374), and Bleakley (US 20130346151).


Claims 1, 8, and 15
Regarding claims 1, 8, and 15, Packes discloses: a method; a computing apparatus comprising a processor and a memory; and a non-transitory computer-readable storage medium; instructions that when executed cause the processor or computer to perform operations {real estate evaluating platform methods, apparatuses, and media (hereinafter "REP") includes memory and processor on a computer; para. [0001], [0025]} comprising:  
retrieving, from one or more data sources, data corresponding to a plurality of previously sold real-estate property listings {“plurality” of data records corresponding to “previously sold real-estate property listings” retrieved for calculations; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}};
for each previously sold real-estate property listing of the plurality of previously sold real-estate property listings and for each portion of a plurality of portions of a specified time period {each data record represents one of a “plurality of previously sold real-estate property listings”; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26; “for each portion of a plurality of portions of a specified time period” described in para. [0035], which references historical data that may be obtained for a specified estimation time frame (e.g., the last year), the obtained historical data also capable of being sliced for an estimation time period (e.g., for each month during the last year); para. [0035]}: 
generating valuation data relating to the previously sold real-estate property listing {“valuation data,” including sold price, “generated” by system; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26};
calculating a fourth constant representing a days to pend amount for the previously sold real-estate property listing {days on the market, i.e. “days to pend amount,” derived; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26};
extracting seasonality data from the generated valuation {trends data (e.g., seasonal or “seasonality" price change trends} generated from historical price data, where this historical price data defines a “generated valuation”; since the “seasonality” data is derived from historical price data and represented separately, it’s considered “extracted”; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}. 
Packes does not explicitly disclose: 
calculating a first constant representing a difference in a list price and an estimated valuation for the previously sold real-estate property listing; 
calculating a second constant representing an average price drop per day for the previously sold real-estate property listing; 
calculating a third constant representing a difference between the list price and a close price for the previously sold real-estate property listing; and 
providing the extracted seasonality data to a client device; 
receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends; 
using the received adjustments to the seasonality data, generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts; 
generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and 
causing presentation of the visualization on a graphical user interface of the client device.
However, Moss teaches a similar system for producing a listing price for a property that includes:  calculating a first constant representing a difference in a list price and an estimated valuation for the previously sold real-estate property listing {difference between “list price” and “estimated valuation” based on cost of construction materials calculated, this value representing a “first constant”; col. 11, lines 10 to 15}; calculating a third constant representing a difference between the list price and a close price for the previously sold real-estate property listing {difference between asking price, i.e. “list price,” and selling price, i.e. “close price,” calculated, this value representing a “third constant”; col. 14, lines 45 to 50}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Packes to include the features of calculating related real-estate constants, as taught by Moss. One of ordinary skill in the art would have been motivated to do so, in order to provide for improved tools and techniques for real estate property analysis {col. 2, lines 30 to 35 of Moss}.
The combination of Packes and Moss does not explicitly disclose: calculating a second constant representing an average price drop per day for the previously sold real-estate property listing; providing the extracted seasonality data to a client device; receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends; using the received adjustments to the seasonality data, generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts; generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and causing presentation of the visualization on a graphical user interface of the client device.
	However, Zoopla teaches a similar tool for assisting in home valuation that includes: calculating a second constant representing an average price drop per day {“average price drop per day” calculated for multiple regions, e.g. England and Wales, this value defining a “second constant”; see examiner-underlined sections of page 1; note that “previously sold real-estate property listing” was disclosed by Packes, as described above}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes and Moss to include the features of calculating a related real-estate constant, as taught by Zoopla, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
The combination of Packes, Moss, and Zoopla does not disclose: providing the extracted seasonality data to a client device; receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends; using the received adjustments to the seasonality data, generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts; generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and causing presentation of the visualization on a graphical user interface of the client device.
However, Karlsson teaches a similar system for forecasting sales-related time-series data (e.g. historical real estate data) that includes: providing extracted seasonality data to a client device {seasonality parameters, i.e. “seasonality data,” saved or “provided to” servers and/or “clients” 108; para. [0038]}; receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends {adjusting seasonal parameters or “seasonality data” described in para. [0061]; this “adjustment” being received from “clients” 108; para. [0062]}; note that “the adjustments relating to future real-estate property listing trends” is indicated in the reference, since it describes the adjustments used for safeguarding against sudden changes in seasonality, which is relevant for “future real-estate property listing trends”; para. [0061]}; using the received adjustments to the seasonality data {adjusted seasonal parameters are stored and “used” in subsequent forecast; para. [0056], [0061]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, and Zoopla to include the features of adjusting the seasonality data, as taught by Karlsson. One of ordinary skill in the art would have been motivated to do so, in order to ensure that the seasonal parameters are not excessively influenced by sudden seasonality changes in the measured values {para. [0061] of Karlsson}. 
The combination of Packes, Moss, Zoopla, and Karlsson does not disclose: generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts; generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and causing presentation of the visualization on a graphical user interface of the client device.
However, Bleakley teaches a similar system for automating valuation of real estate that includes: generating a valuation gain amount for a new real-estate property listing for each portion of a plurality of portions of a specified time period to generate a plurality of valuation gain amounts {market demand and sales timeline report 300 in Fig. 3 depicts “generating a valuation gain amount for a new real-estate property listing,” where a “new real-estate property listing” is represented by a designated future phase, e.g. 302d, and the “valuation gain” is represented by a price change column, e.g. 320c; Fig. 3 also depicts multiple phases, i.e. a “plurality of portions of a specified time period,” and multiple price changes, i.e. a “plurality of valuation gain amounts”; para. [0048]}; generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and causing presentation of the visualization on a graphical user interface of the client device {market demand and sales timeline report 300 in Fig. 3 defines a “visualization representing a graphical trend…” that’s output to client GUI; para. [0041], [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, and Karlsson to include the features of generating and visualizing valuation gain, as taught by Bleakley. One of ordinary skill in the art would have been motivated to do so, in order to provide for automated valuations for real estate developments, thereby reducing speculation {para. [0018] of Bleakley}. 

Claims 2, 9, and 16
Regarding claims 2, 9, and 16, the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley discloses the features of claims 1, 8, and 15, respectively, including: the seasonality data represents seasonal trends from the valuation data {Packes indicates that trends data (e.g., seasonal or “seasonality" price change trends} generated from historical price data, i.e. “valuation data”; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}.  

Claims 5, 12, and 19
Regarding claims 5, 12, and 19 the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley discloses the features of claims 1, 8, and 15, respectively, including: the future real estate property trends are based on at least a first set of market data retrieved from a market database {“market data” and retrieval via associated MLS, i.e. “market database”; para. [0040] of Packes} and a second set of proprietary data retrieved from a proprietary database {“proprietary data” and retrieval via associated database, i.e. a “proprietary database”; para. [0033] of Bleakley}. 


Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley discloses the features of claims 1, 8, and 15, respectively, including: the valuation gain amount is a difference between an initial valuation amount and a future valuation amount {columns 320a, 320b, and 320c show “difference,” i.e. price difference between “initial valuation” and “future valuation,” where this difference is shown in a percentage change between initial and future valuation; para. [0048] of Bleakley}.

Claims 7 and 14
Regarding claims 7 and 14, the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley discloses the features of claims 1 and 8, respectively, including: a second constant {“average price drop per day” calculated for multiple regions, e.g. England and Wales, this value defining a “second constant”; see examiner-underlined sections of page 1 of Zoopla}, a fourth constant {days on the market, i.e. “days to pend amount,” derived; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}. Regarding the second constant is weighted by the fourth constant, examiner notes that, based on applicant’s specification {para. [0058]}, there is no description of the actual calculation or weighting determination. Accordingly, the claim scope is not limited by this “wherein” step because the two constants are not necessarily used in any calculations (other than calculating the constants separately). As explained in MPEP 2111.04: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”) 


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley, further in view of Hightower (US 20050192930).

Claims 3, 10, and 17
Regarding claims 3, 10, and 17 the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley discloses the features of claims 1, 8, and 15, respectively, including: applying a statistical model to the valuation data {“statistical model” in form of average “applied” to data to generate median appreciation value; col. 18, lines 30 to 35 of Moss}. 
The combination of Packes, Moss, Zoopla, Karlsson, and Bleakley does not disclose: generating a plurality of seasonality curves using the statistical model. 
However, Hightower teaches a similar system for calculating and displaying real estate metrics that includes: generating a plurality of seasonality curves {see, e.g. Fig. 10, which provides user selection of “season” of 6, 12, or 24 months, the charted curves being reflective of this “seasonality” selection and defining “seasonality curves”; para. [0162] of Hightower}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, Karlsson, and Bleakley to include the feature of generating a plurality of seasonality curves, as taught by Hightower. One of ordinary skill in the art would have been motivated to do so, in order to graphically represent the data, thus facilitating comprehension {para. [0162] of Hightower}. 


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Moss, Zoopla, Karlsson, Bleakley, and Hightower, further in view of Davoust (US 5375201).

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Packes, Moss, Zoopla, Karlsson, Bleakley, and Hightower discloses the features of claims 1, 8, and 15, respectively, including: a first constant {difference between “list price” and “estimated valuation” based on cost of construction materials calculated, this value representing a “first constant”; col. 11, lines 10 to 15 of Moss}; a second constant {“average price drop per day” calculated for multiple regions, e.g. England and Wales, this value defining a “second constant”; see examiner-underlined sections of page 1 of Zoopla}; a third constant {difference between asking price, i.e. “list price,” and selling price, i.e. “close price,” calculated, this value representing a “third constant”; col. 14, lines 45 to 50 of Moss}; and a fourth constant {days on the market, i.e. “days to pend amount,” derived; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26 of Packes}.
The combination of Packes, Moss, Zoopla, Karlsson, Bleakley, and Hightower does not disclose: a corresponding curve representing seasonality data for the given constant. 
However, Davoust teaches a similar system for automatically generating graphs from user-supplied information that produces a curve representing seasonality data for the given input {as shown in graph 420 of Fig. 4B, multiple curves with period adjustments, i.e. representative of “seasonality data,” can be graphed based on user-supplied data; col 14, lines 45 to 65}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, Karlsson, Bleakley, and Hightower to include the feature of curves representing seasonality data for constants, as taught by Davoust. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120158748, directed to a method for ordering real estate properties;
US 20140372173, directed to a forecasting relative change in future value of real estate;
“Seasonality in Australian Residential Real Estate Prices,” which describes seasonal affects in real estate markets (NPL attached).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        2/26/21

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689